Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 01/13/2021 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JKR 2018-0081746 filed on 07/13/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/13/2021 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guevara et al (US 2018/0012604) in view of Acero et al  (US 10/789,945).
8.	Regarding claim 1, Raziel Alvarez Guevara et al, herein after Guevara (US 2018/0012604) teaches an electronic device comprising (Guevara abstract teaches device-A fig1A para0037) : a speaker (Guevara para0028 where the device is a mobile device and has a speaker not shown fig 4 mobile 482/480); a microphone (Guevara para0042 has a microphone to receives the utterance from the user);
a communication interface (Guevara fig2 shows the communication interface216 and network 224);
	a processor operatively connected to the speaker, the microphone, and
	the communication interface (Guevara para0099,  where the device 400 includes processor 402 and has speaker, microphone and interface as part of the mobile device 482/480); and
	a memory operatively connected to the processor (Guevara para0105 where the memory is connected with processor 452 with stored instruction),
	wherein the memory stores instructions that, when executed, cause the
	processor (Guevara para0089 where the stored instruction is executed by the computer hardware processor)  to:
	receive a first utterance through the microphone (Guevara para007 where the microphone receives the utterance per method 300-302);
	determine a speaker model by performing speaker recognition on the
	first utterance (Guevara para0072 fig.3 step 304-306 where the speaker model is being obtained based on the utterances);
	receive a second utterance through the microphone after the first
	utterance is received (Guevara para0053 where the device A  receives the second utterances from the device b as imposter speaker in fig 2)  ; and
	detect an end-point of the second utterance, at least partially using the
	determined speaker model (Guevara para 0053 where the speech recognition model 212a  in fig 2 determines that the utterance from the device b is a second utterance by comparing the speaker model score for 206a and 210 a and take appropriate action as an end-point of second utterances).
However, Guevara does not clearly say it is detecting an end-point of the second utterances, However, Alejandro Acero et al, herein after Acero (US 10,789,945) teaches detecting of a speech end-point condition (Acero col2 line1-5 teaches the end-point of the detected speech utterances).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Guevara et al with concept of using low latency intelligent automated assistant of Acero et al. The motivation for doing so would be to have predictably and advantageously provided the end-pint detection of a user utterances in speaker recognition. Therefore, it would have been obvious to combine Guevara et al with Acero et al to obtain the invention as specified in claim 1. 
9.	Regarding claim 2, Guevara et al in view of Acero et al teaches the electronic device of claim 1, wherein the first utterance 	includes at least one predetermined wake-up word (Guevara para0023 where the speaker verification system or a device listens for a predefined phrase or a wake-up word in the first utterances).
10.	Regarding claim 3, Guevara et al in view of Acero et al teaches the electronic device of claim 1, wherein the second utterance includes an utterance including a command or intent associated with a task to be performed through the electronic device (Guevara para0038 where the  .utterances from device D is a second utterance includes the command ‘Okay Google, please start the demo’ as a task).
11.	Regarding claim 4, Guevara et al in view of Acero et al teaches the electronic device of claim 1, wherein the instructions, when executed (Guevara para0089 where the stored instruction is executed by the computer hardware processor), cause the processor (Guevara para0105 where the memory is connected with processor 452 with stored instruction) to: generate at least one speaker model corresponding to at least one specified speaker to store the at least one speaker model in a database (Guevara para0072 fig 3 process300 where the first speaker model for the first user is generated and stored per para0007) .
12.	Regarding claim 5, Guevara et al in view of Acero et al teaches the electronic device of claim 4, wherein the instructions, when executed, cause the processor to: when voice data associated with the first utterance corresponds to at least one of the at least one speaker model stored in the database (Guevara para0072 fig 3 process300 where the first speaker model for the first user is generated and stored per para0007), activate a speech recognition service function, which is embedded in the electronic device or provided from an external server, in response to receiving the first utterance (Guevara fig2 server204 where the speaker models of the devices or the users are stored as 218 for the speaker verification process).
13	Regarding claim 11, the arguments are analogues to claim1, are applicable and is rejected.
14.	Regarding claim 12, the arguments are analogues to claim2, are applicable and is rejected.
15.	Regarding claim 13, the arguments are analogues to claim3, are applicable and is rejected.
16.	Regarding claim 14, the arguments are analogues to claim4, are applicable and is rejected.
17.	Regarding claim 15, the arguments are analogues to claim5, are applicable and is rejected.
	Claims 6-10are rejected under 35 U.S.C. 103 as being unpatentable over Guevara et al (US 2018/0012604) in view of Acero et al  (US 10/789,945) further in view of Huang et al (US 2019/0043525).
18.	Regarding claim 6, Guevara et al in view of Acero et al teaches the electronic device of claim 5, wherein the instructions, when executed, cause the processor to: 
But further fails to clearly teach determine a speaker model corresponding to the voice data associated with the first utterance to store the speaker model in a cache memory. 
However, Jonathan Huang  et al, herein after Huang (US 2019/0043525) teaches  determine a speaker model corresponding to the voice data associated with the first utterance to store the speaker model in a cache memory (Huang para0030 and 0057teaches that the processor memory stores the instruction data used by the processor cache memory). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Guevara et al with concept of using low latency intelligent automated assistant of Acero et al and in further view of Huang et al. The motivation for doing so would be to have predictably and advantageously provided the end-pint detection of a user utterances in speaker recognition model stored in cache memory. Therefore, it would have been obvious to combine Guevara et al with Acero et al to obtain the invention as specified in claim 6. 
19.	Regarding claim 7, Guevara et al in view of Acero et al and in further view of Huang et al teaches the electronic device of claim 6, wherein the instructions, when executed, cause the processor to: when voice data associated with the second utterance corresponds to at 91WO 2020/013666PCT/KR2019/008668 least one of the speaker model stored in the cache memory (v) or the at least one speaker model stored in the database (Guevara fig2 server204 where the speaker models of the devices or the users are stored as 218 for the speaker verification process), detect the end-point of the second utterance (Acero col2 line1-5 teaches the end-point of the detected speech utterances).  
20.	Regarding claim 8, 5 Guevara et al in view of Acero et al and in further view of Huang et al teaches the electronic device of claim 7, wherein the instructions, when executed, cause the processor to: transmit the voice data associated with the second utterance, in which the end-point is detected Guevara fig2 server204 where the speaker models of the devices or the users are stored as 218 for the speaker verification process and per Acero col2 line1-5 teaches the end-point of the detected speech utterances), to the external server (Guevara fig2 server 204).  10
21.	Regarding claim 9, Guevara et al in view of Acero et al and in further view of Huang et al teaches the electronic device of claim 6, wherein the instructions, when executed, cause the processor to: when voice data associated with the second utterance does not correspond to the speaker model stored in the cache memory or the at least one speaker model stored in the database (Guevara para 0050  and 0037 where the speaker model210a is associated with imposter model currently not stored with server for each user or stored in individual storage per fig 1A) , exclude the detection of the end-point of 15the second utterance (Guevara para0037 the processor or the system does not take action whatsoever).  
22.	Regarding claim 10, Guevara et al in view of Acero et al and in further view of Huang et al teaches the electronic device of claim 9, wherein the instructions, when executed, cause the processor to: when the voice data associated with the second utterance does not 20correspond to the speaker model stored in the cache memory or the at least one speaker model stored in the database ((Guevara para 0050  and 0037 where the speaker model210a is associated with imposter model currently not stored with server for each user or stored in individual storage per fig 1A), delete the speaker model stored in the cache memory after a specified time elapses (Guevara the speaker model gets stored in a device data for a short period of time and that means it is deleted after short time).
Conclusion

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677